Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 1 of 6
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            December 01, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        DEUTSCHE BANK                §   CIVIL ACTION NO.
        NATIONAL TRUST               §   4:19-cv-00825
        COMPANY,                     §
                 Plaintiff,          §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        SAIHAT                       §
        CORPORATION, et al,          §
                 Defendants.         §

                MEMORANDUM AND OPINION GRANTING
                  MOTION FOR SUMMARY JUDGMENT

            The motion for summary judgment by Plaintiff Deutsche
       Bank National Trust Company is granted. Dkt 40.
                1. Background
            This controversy concerns the superior interest in a
       residential property that’s part of a homeowners’ association in
       La Porte, Texas.
            Prior owners conveyed the subject property to Bryan Daniel
       by warranty deed in July 1998. Dkt 40-1 at 101–03. As security
       for the purchase, Daniel executed a deed of trust for $66,300 and
       a purchase money deed of trust for $7,800, both in favor of
       Equity Secured Instruments, Inc. Id at 105–15, 117–27. ESI
       recorded the mortgages in the real property records of Harris
       County in July 1998. Dkt 40 at ¶ 21. In subsequent transactions,
       ESI assigned the mortgages to Green Tree Financial Servicing
       Corporation and Manufacturers & Traders Trust Company.
       Dkt 40-1 at 129–31.
            Bryan and Martha Daniel obtained a home equity loan in
       August 2004 from Ameriquest Mortgage Company in the
Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 2 of 6




       amount of $82,500. Id at 9–13. The Daniels also executed a
       security instrument, granting Ameriquest a deed of trust in the
       property. Id at 15–34. This was recorded later that month. Id
       at 15. This security instrument included a power of sale in the
       event of a need to enforce rights. Id at 27. And Deutsche Bank
       is trustee for Ameriquest. Id at 40–41.
            The Daniels paid off the two prior loans after executing the
       home equity loan. Green Tree and Manufacturers & Traders
       released their liens in August and October of 2004. Id at 133, 135.
       These releases were recorded in the Harris County records.
       Dkt 40 at ¶ 24.
            Ameriquest assigned its deed of trust to Deutsche Bank in
       September 2008. Deutsche Bank then assigned to American
       Home Mortgage Servicing, Inc, who subsequently reassigned
       back to Deutsche Bank. Dkt 40-1 at 3–4, 40–41, 43–45. No
       conveyances occurred after this point. This means that Deutsche
       Bank is the current holder of the note and the beneficiary of the
       security instrument.
            The property at issue is part of the Fairmont Park East
       Homeowners’ Association and is subject to the deeds and
       covenants of that association. A “Declaration of Covenants,
       Conditions and Restrictions” governs the HOA. See id at 137–
       161. The HOA requires homeowners like the Daniels to pay
       assessment fees. To ensure that homeowners pay their fees, the
       HOA reserved a vendor’s lien on each property with the
       attendant right to enforce the lien through a foreclosure sale. Id
       at 153–57.
            The HOA’s governing document also contains a section
       titled, “Subordination of the Lien to Mortgages.” Id at 156. It
       provides that the vendor’s lien “shall be secondary, subordinate
       and inferior to all liens, present and future given, granted and
       created by or at the instance and request of the Declarant and the
       Owner of any such Lot . . . .” The same section also requires the
       HOA to give “the holder of such first mortgage lien sixty (60)
       days written notice of such proposed action” if the HOA wants
       to foreclose on a property for failure to pay assessment fees. Ibid.
            The Daniels defaulted on their payment obligations under
       the HOA agreement. The HOA filed a judicial foreclosure action



                                        2
Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 3 of 6




       against them in the 157th Judicial District Court of Harris
       County, Texas. Dkt 40 at ¶ 28. The HOA didn’t join Deutsche
       Bank or any of its predecessors in interest to the foreclosure
       action. Ibid. It also didn’t provide Deutsche Bank or its
       predecessors notice of the foreclosure. Dkt 43 at ¶ 18. The HOA
       obtained a default judgment and held a constable’s sale in May
       2018. Dkt 40 at ¶¶ 28–29. Defendant Saihat Corporation bought
       the property for $30,500. Id at ¶ 29; see also Dkt 40-1 at 163–65.
            Deutsche Bank now seeks to foreclose the property because
       of the Daniels’ default. Dkt 40 at ¶ 30. It first argues that the
       Daniels defaulted by their failure to make mortgage payments. Id
       at ¶ 31. It also argues that the sale to Saihat triggered the
       acceleration provision in the mortgage. Id at ¶¶ 32–34. It
       concludes that the Daniels are in default because they failed to
       make any payments after that point. Id at ¶ 34; see also Dkt 40-1
       at 62–66, 87–88. Deutsche Bank sued Saihat because Saihat
       acquired the property from the HOA’s foreclosure sale and now
       claims that its purchase granted it sole ownership of the property.
       See Dkt 40 at ¶ 29. Deutsche Bank contends to the contrary that
       as the holder of the security instrument, it is entitled to foreclose
       the property as the mortgagee. Id at ¶ 60.
            Deutsche Bank maintains that the total payoff is
       $110,832.40. Dkt 40 at ¶ 34; see also Dkt 40-1 at 99. Deutsche
       Bank filed its original complaint in March 2019 and has since
       resolved the matter with respect to all parties except Saihat.
       Dkt 40 at ¶¶ 1–4. It moved for summary judgment, requesting a
       declaratory judgment to quiet title as to the competing property
       interests and an order of foreclosure in its favor.
                 2. Legal standard
            Rule 56(a) of the Federal Rules of Civil Procedures requires
       a reviewing court to grant a motion for summary judgment if
       “there is no genuine dispute as to any material fact and the
       movant is entitled to judgment as a matter of law.” A fact is
       material if it “might affect the outcome of the suit under the
       governing law . . . .” Anderson v Liberty Lobby, Inc, 477 US 242, 248
       (1986); see also Smith v Harris County, Texas, 956 F3d 311, 316
       (2010). And a dispute is genuine if “the evidence is such that a
       reasonable jury could return a verdict for the nonmoving party.”




                                        3
Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 4 of 6




       Anderson, 477 US at 248. The function of the trial court at the
       summary judgment stage isn’t to weigh the evidence and
       determine the truth of the matter, but rather, “to determine
       whether there is a genuine issue for trial.” Id at 249; see also Smith,
       956 F3d at 316; Conversion Properties LLC v Kessler, 994 SW2d 810,
       813 (Tex App—Dallas 1999, pet ref’d) (affirming summary
       judgment in lien seniority dispute).
            Disputed factual issues must be resolved in favor of the non-
       moving party. Little v Liquid Air Corp, 37 F3d 1069, 1075 (5th Cir
       1994). The movant bears the initial burden of proof, which it can
       satisfy by “identifying those portions of the pleadings,
       depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, which it believes demonstrate
       the absence of a genuine issue of material fact.” Celotex Corp v
       Catrett, 477 US 317, 323 (1986) (quotation marks omitted). If the
       movant meets this burden, then “the nonmovant must go beyond
       the pleadings and designate specific facts showing that there is a
       genuine issue for trial.” Little, 37 F3d at 1075; see also Celotex, 477
       US at 325. “This burden is not satisfied with some metaphysical
       doubt as to the material facts, by conclusory allegations, by
       unsubstantiated assertions, or by only a scintilla of evidence.”
       Little, 37 F3d at 1075 (quotation marks and citations omitted).
       But if facts specifically alleged by the nonmovant “contradict
       facts specifically averred by the movant, the motion must be
       denied.” Lujan v National Wildlife Federation, 497 US 871, 888
       (1990).
                 3. Analysis
            To foreclose in Texas on a property subject to a security
       instrument with a power of sale, the plaintiff must show that:
                 o First, a debt exists;
                 o Second, the debt is secured by a lien created under
                     Texas law;
                 o Third, the borrower is in default; and
                 o Fourth, the borrower has been properly served with
                     notice of default and acceleration.
       Singleton v United States Bank National Association, 2016 WL
       1611378, *7 (ND Tex), citing Huston v United States Bank National




                                         4
Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 5 of 6




       Association, 988 F Supp 2d 732, 740 (SD Tex 2013), aff’d, 583 F
       Appx 306 (5th Cir 2014); Texas Property code § 51.002.
            Deutsche Bank clearly meets these elements. There is a debt.
       Dkt 40-1 at 9–13. It is secured by a lien. Id at 15–34. The loan is
       in default. Id at 5–6, 47–58, 99. And Deutsche Bank complied
       with all relevant procedural requirements. Dkt 40 at ¶¶ 53–56
       (collecting record citations).
            None of these facts are in dispute. The dispositive question
       is whether the Deutsche Bank lien survived the HOA’s
       foreclosure sale. If it did, Deutsche Bank can foreclose on the
       property. For example, see EverBank, NA, v Seedergy Ventures, Inc,
       499 SW3d 534, 544 (Tex App—Houston [14th Dist] 2016, no
       pet) (holding that owner of security instrument is entitled to
       foreclose on it).
            The parties dispute which lien is senior. Deutsche Bank
       asserts a number of independent reasons why its lien is
       superior—including textual language, long-standing practice
       under the property and common law of Texas, and common
       sense. See generally Dkt 40. But that dispute is immaterial. Even
       if the HOA’s lien was senior, Texas law still requires that a senior
       lienholder must join all junior lienholders to the proceedings
       when seeking to foreclose on a property. Failure to do so
       invariably results in the junior lien surviving the foreclosure.
       McDonald v Miller, 39 SW 89, 94 (Tex 1897); National Loan &
       Investment Co v LW Pelphrey & Co, 39 SW2d 926, 928 (Tex App—
       Eastland 1931, no writ) (citing cases). Perhaps this is why—for
       all of its expedient arguments seeking to deprive Deutsche Bank
       of its interest—Saihat fails entirely to respond to this argument.
       Compare Dkt 43 at ¶¶ 17–19, with Dkt 44.
            Also pertinent here is Texas statutory law. Section 209.0091
       of the Texas Property Code requires HOAs to “provide[ ] written
       notice of the total amount of the delinquency giving rise to the
       foreclosure to any other holder of a lien of record on the property
       whose lien is inferior or subordinate to the HOA’s lien and is
       evidence by a deed of trust.” See generally DTND Sierra
       Investments LLV v CitiMortgage, Inc, 2012 WL 1711738, *7 n 4 (WD
       Tex) (describing legislative history and confirming intent to
       provide notice to junior lienholders in HOA foreclosure action).




                                        5
Case 4:19-cv-00825 Document 56 Filed on 12/01/20 in TXSD Page 6 of 6




       Indeed, even the subordination section of the HOA agreement
       here requires the HOA to give “the holder of such first mortgage
       lien sixty (60) days written notice of such proposed action” if the
       HOA wants to foreclose on a property for failure to pay
       assessment fees. Dkt 40-1 at 156.
            It is undisputed that Fairmont Park East Homeowners’
       Association didn’t join Deutsche Bank to its foreclosure. Dkt 43
       at ¶ 18; Dkt 40-1 at 163–65. And there is no evidence that it gave
       Deutsche Bank notice pursuant to Texas Property Code
       § 209.0091. See Dkt 43 at ¶ 18. The HOA’s failure to join or give
       notice to Deutsche Bank during the foreclosure means that the
       Deutsche Bank lien survived. Other district courts have decided
       the same on very similar facts. For example, in Costello v US Bank
       Trust, NA, Chief Judge Lee Rosenthal held, “Even if the lien
       secured by the home equity deed was the junior lien, foreclosure
       on a senior lien does not extinguish the junior lien when the
       junior lienholder is not a party to the foreclosure action.” 2016
       WL 5871459, *4 (SD Tex).
            The Deutsche Bank lien survives as a matter of law.
       Deutsche Bank is thus entitled to foreclose the property as
       against Saihat. This ruling fully establishes the rights of Deutsche
       Bank in this case. Its further arguments needn’t be addressed.
                 4. Conclusion
            The motion by Deutsche Bank for summary judgment is
       GRANTED. Dkt 40.
            Deutsche Bank must submit a proposed form of final
       judgment within forty-five days of entry of this Order or by a
       later date as requested in good faith.
            SO ORDERED.

           Signed on November 30, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        6
